Title: John Tyler to Thomas Jefferson, 17 May 1812
From: Tyler, John
To: Jefferson, Thomas


          Dear Sir, Green-Way May 17th 1812
          I receiv’d the favor of your Pamphlet on the Subject of the Beach of New-Orleans, and read it with great delight, in which you still retain the power of turning what ever you touch to gold—Your Streams are brought from so many fountains like the great Missisippi. So strong and irresistible that Livingston and his bold, but corrupt Enterprize, are swept together into the gulf without hope of redemption—Judge Roan had perused it in Manuscript and gave me some of the out Lines of it, which highten’d my desire to get hold of it although I well knew you had prob’d the Subject to its bottom. But as soon as I had receiv’d the appointment of Judge of the Admiralty, (which I owe to your favor in great measure), it became my duty to shut the door against every observation which might in any Way be deriv’d from either side Lest the impudent british faction who had enlistd on Livingstons Side might suppose an undue influence had seiz’d upon me. It is true I never did regard that part of the community, yet it was as well to avoid even suspicion even of the Devil and his Imps—I wish’d very much to have heard the merits of the Cause but the question of Jurisdiction precluded any enquiry on that part of the cause—To have had a Sight of your Argument wou’d have given me a good clue to the subject and I am well satisfied but for it the Bar wou’d have made no solid developement of the Cause, unless Tazewell’s indefatigable industry and legal powers had enabled him to investigate a Subject so little known by the modern learned of the Bar. He deliver’d an argument on the single point of Jurisdiction which was very enlighten’d and strong. I sat out the cause being determin’d to give an Opinion as some delay’d delay had taken place by the inattention of the Bar, and great expectation was excited; but my complaint which is a very painful One, a calculus form’d in the Bladder, scarsely suffer’d intervals Long enough to accomplish the business, so severe were the parroxysms—I thought much of you, and sympathised with you, having heard you were afflicted in the same way; but two of the Mr Coles call’d to see me and gave me a pleasing account of your health and vigor, and that you bounded over the Mount of the Muses with out any difficulty; which God grant you may long continue to do until your last Step may be short and easy into that undiscover’d Country “where the wicked cease from troubling and the weary are at rest”—& by which time you will have laid the silly proud Lyon of England at your feet and all his contemptable followers, for I still hope your System of policy will prevail to the end—but the old Patriots are droping off every day which leaves our Cause in too much danger, to say nothing of the base desertion of some of our revolutionary characters—
           Ritchie wou’d publish my Opinion in which he made those silly blunders, using Venire where he shou’d have made use of the word Venue which I hope (if you saw my Opinion) you were good enough to supply the proper expression—I was obliged to leave Town and cou’d not stay to correct it before it came out in consequence of my indisposition—There was another which related to the Stile more than the Subject matter—
           Mr Marshal gave a sensible opinion but gave a wish express’d to carry the Cause to the Supreme Court, by adjournment on some point or other but I press’d the propriety of being decided, and letting the parties act as they pleased by appealing if they disliked the decision, to which he consented—
          Will you when entirely at leisure favor me with your Ideas on a Subject touch’d by the Judge with respect to common Law rights wh he observd was brought from the Mother Country, a doctrine just enough while we remain’d Subjects of the British Govt claiming equal Rights as fellow Subjects. but as soon as we had cut asunder the Ligatures that bound us together as Parent and Children the Common Law was done away until we thought fit to establish as much of it as did not contravene our Republican System. So thought the Convention, and I sincerely wish we had have form’d a Code of our own, under upon maxims and principle and written Laws, so as to have banish’d from our Country every thing like a foreign Authority. it has had a mighty influence over our Opinions.
   
   I do not allude to cases like the New Orleans. That was solely govern’d by foreign Law and never contract for this Country.

 I am satisfied that what ever is moral and just in a genral Sense is binging binding on all Nations, and yet the Common Law has no force in any Country, as such and unless adopted by it We being declar’d out of protection were left to our own measures of self defence, a right engrafted in our very nature—If I am wrong in this opinion I wish to be corrected for I have stood up for  its propriety with great pertinacity.
          I am with assurances of high respect and friendship Yr very Hble ServtJno Tyler
        